UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4614


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAYME GLEN ELEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00374-D-1)


Submitted:   March 21, 2013                 Decided:   April 2, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jayme Glen Eley pled guilty without a plea agreement

to two counts of possession with intent to distribute a quantity

of marijuana and two counts of possession of a firearm by a

convicted     felon.      The    district     court    sentenced     Eley      to   120

months’     imprisonment,       an   upward   variance      from   the    84   to   105

month advisory Guidelines range.              Eley appeals, arguing that the

sentence     imposed      is    unreasonable.          Finding      no     abuse    of

discretion, we affirm.

             In    reviewing     a    sentencing      variance,     the    appellate

court     must     give   due    deference     to     the    sentencing        court’s

decision.         United States v. Diosdado-Star, 630 F.3d 359, 366

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011).                    The district

court “has flexibility in fashioning a sentence outside of the

Guidelines range” and need only “set forth enough to satisfy the

appellate court that [it] has considered the parties’ arguments

and   has    a    reasoned     basis”   for   its     decision.          Id.   at   364

(internal quotation marks omitted).                 While “a major departure

should be supported by a more significant justification than a

minor one[,] . . . a district court need not justify a sentence

outside the Guidelines range with a finding of extraordinary

circumstances.”        Id. at 366 (internal quotation marks omitted).

             We have reviewed the record and determined that the

district court properly considered the parties’ arguments and

                                          2
the   sentencing     factors      set    forth     in    18    U.S.C.A.     § 3553(a)

(2006).    We further conclude that the district court provided an

adequate explanation of its reasons for the upward variance as

well as the extent of the variance.                     The court noted Eley’s

troubling and escalating pattern of criminal activity, his lack

of respect for the law, and the fact that he failed to learn

from the past lenient sentences previously imposed by the state

court for Eley’s prior criminal conduct.                       The district court

also cited various § 3553(a) factors to justify the variance,

specifically,      the    need    to    reflect        the    seriousness       of    the

offense, promote respect for the law, afford adequate deterrence

to criminal conduct, and protect the public from further crimes

of the defendant.

           Because       the    district       court    clearly    considered         the

parties’   arguments      and    explained       its    reasons     for    an    upward

variance based on the § 3553(a) factors, we conclude that the

upward variance was substantively reasonable.                   See United States

v. King, 673 F.3d 274, 284 (4th Cir.) (concluding that upward

variant sentence was reasonable as it was adequately supported

by    reference    to    those    §     3553(a)    factors       that     “the       court

determined   required      the    sentence       ultimately       imposed”),         cert.

denied, 133 S. Ct. 216 (2012); Diosdado-Star, 630 F.3d at 366-67

(holding upward variant sentence that was six years longer than

Guidelines range was substantively reasonable because district

                                           3
court expressly relied on several § 3553(a) factors to support

variance).

            Accordingly, we affirm the 120-month sentence imposed

by the district court.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     4